Case 1:17-cr-00371-GBD Document 87 Filed 08/10/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

)
United States of America )
)
Plaintiff, )
)
Vv. )
) -CR-

Sergio Ortiz $2 17-CR-371 (GBD)
)
Defendant.
)
)

 

ORDER RECOMMENDING THE FEDERAL BUREAU OF PRISONS (“BOP”)
DESIGNATE A NEW YORK STATE CORRECTIONAL INSTITUTION AS THE
FACILITY WHERE SERGIO ORTIZ WILL CONTINUE TO SERVE HIS FEDERAL
SENTENCE

WHEREAS, the Court sentenced Sergio Ortiz in this matter to forty-eight months’
imprisonment on October 15, 2019, following his guilty plea to one count of conspiracy in
violation of 18 U.S.C. § 371;

WHEREAS, the Court, as part of Mr. Ortiz’s sentence, ordered that Mr. Ortiz’s federal
sentence run concurrent to a state sentence imposed on Mr. Ortiz on September 24, 2019;

WHEREAS, Mr. Ortiz has remained in federal custody since his sentencing and,
therefore, is not able to receive the benefit of the Court’s prior order for concurrent sentences.

IT IS HEREBY ORDERED that the Court recommend that the BOP promptly
designate an appropriate New York State correctional institution as the facility where Mr. Ortiz
will continue to serve his federal sentence and transfer Mr. Ortiz to state custody. The Court

requests that the government convey this recommendation to the BOP.

 

 
Case 1:17-cr-00371-GBD Document 87 Filed 08/10/20 Page 2 of 2

Dated: AUG 1 Q 202020
New York, New York

SO ORDERED.

Grae B Dok

Hoy Gegtge B. Daniels
United States District Judge

 

 

 
